In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                          No. 16-580V
                                   Filed: September 22, 2022

* * * * * * * * * * * * *
DOLORES SMOOT,          *                                          UNPUBLISHED
                        *
         Petitioner,    *                                          Decision on Joint Stipulation;
                        *                                          Neuromyelitis Optica (“NMO”);
v.                      *                                          Influenza (“flu”) Vaccine.
                        *
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
         Respondent.    *
* * * * * * * * * * * * *

John Howie, Jr., Esq., Howie Law, PC, Dallas, TX, for petitioner.
Althea Davis, Esq., US Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Roth, Special Master:

        On May 16, 2016, Dolores Smoot [“Ms. Smoot” or “petitioner”] filed a petition for
compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleges that
she suffered from neuromyelitis optica (“NMO”) after receiving the influenza (“flu”) vaccine on
November 1, 2013. Stipulation, filed September 22, 2022, at ¶¶ 1-4. Respondent denies that the
flu vaccine caused petitioner’s injury. Stipulation at ¶ 6.


1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).


                                                      1
         Nevertheless, the parties have agreed to settle the case. On September 22, 2022, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

       Respondent agrees to issue the following payment:

               1) A lump sum of $200,620.96, which represents compensation for first year life
                  care expenses ($50,620.96) and combined lost earnings and pain and suffering
                  ($150,000.00), in the form of a check payable to petitioner, Dolores Smoot.

               2) A lump sum of $39,657.60, which represents reimbursement of a Medicaid lien
                  for services rendered to petitioner by the State of Ohio, in the form of a check
                  payable jointly to petitioner and the Treasurer of the State of Ohio.

               3) An amount sufficient to purchase the annuity contract described in
                  paragraph 10 below, paid to the life insurance company from which the
                  annuity will be purchased.

           This amount represents compensation for all damages that would be available under §
           300aa-15(a).

        I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.3

       IT IS SO ORDERED.

                                              s/ Mindy Michaels Roth
                                              Mindy Michaels Roth
                                              Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                 2